
	

113 HR 755 IH: To award a Congressional Gold Medal to the World War II members of the Civil Air Patrol.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 755
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. McCaul (for
			 himself and Mr. Cuellar) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To award a Congressional Gold Medal to the World War II
		  members of the Civil Air Patrol.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The unpaid
			 volunteer members of the Civil Air Patrol (hereafter in this Act referred to as
			 the CAP) during World War II provided extraordinary
			 humanitarian, combat and national services during a critical time of need for
			 the Nation.
			(2)During the war,
			 CAP members used their own aircraft to perform a myriad of essential tasks for
			 the military and the Nation within the United States including attacks on enemy
			 submarines off the Atlantic and Gulf of Mexico coasts of the United
			 States.
			(3)This extraordinary
			 national service set the stage for the post-war CAP to become a valuable
			 nonprofit, public service organization chartered by Congress and designated the
			 Auxiliary of the United States Air Force that provides essential emergency,
			 operational, and public services to communities, States, the Federal
			 Government, and the military.
			(4)The CAP was
			 established, initially as a part of the Office of Civil Defense, by air-minded
			 citizens one week before the surprise attack on Pearl Harbor, Hawaii, on
			 December 1, 1941, out of the desire of civil airmen of the country to be
			 mobilized with their equipment in the common defense of the Nation.
			(5)Within days of the
			 start of the war, the German Navy started a massive submarine offensive, known
			 as Operation Drumbeat, off the east coast of the United States against oil
			 tankers and other critical shipping that threatened the overall war
			 effort.
			(6)Neither the Navy
			 nor the Army had enough aircraft, ships, or other resources to adequately
			 patrol and protect the shipping along the Atlantic and Gulf of Mexico coasts of
			 the United States, and many ships were torpedoed and sunk, often within sight
			 of civilians on shore, including 52 tankers sunk between January and March
			 1942.
			(7)At that time
			 General George Marshall remarked that [t]he losses by submarines off our
			 Atlantic seaboard and in the Caribbean now threaten our entire war
			 effort.
			(8)From the beginning
			 CAP leaders urged the military to use its services to patrol coastal waters but
			 met with great resistance because of the nonmilitary status of CAP civilian
			 pilots.
			(9)Finally, in
			 response to the ever-increasing submarine attacks, the Tanker Committee of the
			 Petroleum Industry War Council urged the Navy Department and the War Department
			 to consider the use of the CAP to help patrol the sea lanes off the coasts of
			 the United States.
			(10)While the Navy
			 initially rejected this suggestion, the Army decided it had merit, and the
			 Civil Air Patrol Coastal Patrol began in March 1942.
			(11)Oil companies and
			 other organizations provided funds to help pay for some CAP operations,
			 including vitally needed shore radios that were used to monitor patrol
			 missions.
			(12)By late March
			 1942, the Navy also began to use the services of the CAP.
			(13)Starting with
			 three bases located in Delaware, Florida, and New Jersey, CAP aircrews (ranging
			 in age from 18 to over 80) immediately started to spot enemy submarines as well
			 as lifeboats, bodies, and wreckage.
			(14)Within 15 minutes
			 of starting his patrol on the first Coastal Patrol flight, a pilot had sighted
			 a torpedoed tanker and was coordinating rescue operations.
			(15)Eventually 21
			 bases, ranging from Bar Harbor, Maine, to Brownsville, Texas, were set up for
			 the CAP to patrol the Atlantic and Gulf of Mexico coasts of the United States,
			 with 40,000 volunteers eventually participating.
			(16)The CAP used a
			 wide range of civilian-owned aircraft, mainly light-weight, single-engine
			 aircraft—manufactured by Cessna, Beech, Waco, Fairchild, Stinson, Piper,
			 Taylorcraft, and Sikorsky, among others—as well as some twin engine aircraft
			 such as the Grumman Widgeon.
			(17)Most of these
			 aircraft were painted in their civilian prewar colors (red, yellow, blue, etc.)
			 and carried special markings (a blue circle with a white triangle) to identify
			 them as CAP aircraft.
			(18)Patrols were
			 conducted up to 100 miles off shore, generally with 2 aircraft flying together,
			 in aircraft often equipped with only a compass for navigation and a single
			 radio for communication.
			(19)Due to the
			 critical nature of the situation, CAP operations were conducted in bad weather
			 as well as good, often when the military was unable to fly, and in all seasons
			 including the winter, when ditching an aircraft in cold water would likely mean
			 certain death to the aircrew.
			(20)Personal
			 emergency equipment was often lacking, particularly during early patrols where
			 inner tubes and kapok duck hunter vests were carried as flotation devices since
			 ocean worthy wet suits, life vests, and life rafts were unavailable.
			(21)The initial
			 purpose of the Coastal Patrol was to spot submarines, report their position to
			 the military, and force them to dive below the surface, which limited their
			 operating speed and maneuverability and reduced their ability to detect and
			 attack shipping because attacks against shipping were conducted while the
			 submarines were surfaced.
			(22)It immediately
			 became apparent that there were opportunities for CAP pilots to attack
			 submarines, such as when a Florida CAP aircrew came across a surfaced submarine
			 that quickly stranded itself on a sand bar. However, the aircrew could not get
			 any assistance from armed military aircraft before the submarine freed
			 itself.
			(23)Finally, after
			 several instances when the military could not respond in a timely manner, a
			 decision was made by the military to arm CAP aircraft with 50- and 100-pound
			 bombs, and to arm some larger twin-engine aircraft with 325-pound depth
			 charges.
			(24)The arming of CAP
			 aircraft dramatically changed the mission for these civilian aircrews and
			 resulted in more than 57 attacks on enemy submarines.
			(25)While CAP
			 volunteers received $8 a day flight reimbursement for cost incurred, their
			 patrols were accomplished at a great economic cost to many CAP members
			 who—
				(A)used their own
			 aircraft and other equipment in defense of the Nation;
				(B)paid for much of
			 their own aircraft maintenance and hangar use; and
				(C)often lived in the
			 beginning in primitive conditions along the coast, including old barns and
			 chicken coops converted for sleeping.
				(26)More importantly,
			 the CAP Coastal Patrol service came at the high cost of 26 fatalities, 7
			 serious injuries, and 90 aircraft lost.
			(27)At the conclusion
			 of the 18-month Coastal Patrol, the heroic CAP aircrews would be credited with
			 the following:
				(A)2 submarines
			 possibly damaged or destroyed;
				(B)57 submarines
			 attacked;
				(C)82 bombs dropped
			 against submarines;
				(D)173 radio reports
			 of submarine positions (with a number of credited assists for kills made by
			 military units);
				(E)17 floating mines
			 reported;
				(F)36 dead bodies
			 reported;
				(G)91 vessels in
			 distress reported;
				(H)363 survivors in
			 distress reported;
				(I)836 irregularities
			 noted;
				(J)1,036 special
			 investigations at sea or along the coast;
				(K)5,684 convoy
			 missions as aerial escorts for Navy ships;
				(L)86,685 total
			 missions flown;
				(M)244,600 total
			 flight hours logged; and
				(N)more than
			 24,000,000 total miles flown.
				(28)It is believed
			 that at least one high-level German Navy Officer credited CAP as one reason
			 that submarine attacks moved away from the United States when he concluded that
			 [i]t was because of those damned little red and yellow
			 planes!.
			(29)CAP was dismissed
			 from coastal missions with little thanks in August 1943 when the Navy took over
			 the mission completely and ordered CAP to stand down.
			(30)While the Coastal
			 Patrol was ongoing, CAP was also establishing itself as a vital wartime service
			 to the military, States, and communities nationwide by performing a wide range
			 of missions including among others—
				(A)border
			 patrol;
				(B)forest and fire
			 patrols;
				(C)military courier
			 flights for mail, repair and replacement parts, and urgent military
			 deliveries;
				(D)emergency
			 transportation of military personnel;
				(E)target towing
			 (with live ammunition being fired at the targets and seven lives being lost)
			 and searchlight tracking training missions;
				(F)missing aircraft
			 and personnel searches;
				(G)air and ground
			 search and rescue for missing aircraft and personnel;
				(H)radar and aircraft
			 warning system training flights;
				(I)aerial inspections
			 of camouflaged military and civilian facilities;
				(J)aerial inspections
			 of city and town blackout conditions;
				(K)simulated bombing
			 attacks on cities and facilities to test air defenses and early warning;
				(L)aerial searches
			 for scrap metal materials;
				(M)river and lake
			 patrols including aerial surveys for ice in the Great Lakes;
				(N)support of war
			 bond drives;
				(O)management and
			 guard duties at hundreds of airports;
				(P)support for State
			 and local emergencies such as natural and manmade disasters;
				(Q)predator
			 control;
				(R)rescue of
			 livestock during floods and blizzards;
				(S)recruiting for the
			 Army Air Force;
				(T)initial flight
			 screening and orientation flights for potential military recruits;
				(U)mercy missions
			 including the airlift of plasma to central blood banks;
				(V)nationwide
			 emergency communications services; and
				(W)a cadet youth
			 program which provided aviation and military training for tens of
			 thousands.
				(31)The CAP flew more
			 than 500,000 hours on these additional missions, including, for example—
				(A)20,500 missions
			 involving target towing (with live ammunition) and gun/searchlight tracking
			 which resulted in 7 deaths, 5 serious injuries, and the loss of 25
			 aircraft;
				(B)a courier service
			 involving 3 major Air Force Commands over a 2-year period carrying more than
			 3,500,000 pounds of vital cargo and 543 passengers;
				(C)southern border
			 patrol flying more than 30,000 hours and reporting 7,000 unusual sightings
			 including a vehicle (that was apprehended) with 2 enemy agents attempting to
			 enter the country;
				(D)a week in February
			 1945 during which CAP units rescued seven missing Army and Navy pilots;
			 and
				(E)a State in which
			 the CAP flew 790 hours on forest fire patrol missions and reported 576 fires to
			 authorities during a single year.
				(32)On April 29,
			 1943, the CAP was transferred to the Army Air Forces, thus beginning its long
			 association with the United States Air Force.
			(33)Hundreds of
			 CAP-trained women pilots joined military women’s units including the Women’s
			 Air Force Service Pilots (WASP) program.
			(34)Many members of
			 the WASP program joined or rejoined the CAP during the post-war period because
			 it provided women opportunities to fly and continue to serve the Nation that
			 were severely lacking elsewhere.
			(35)Due to the
			 exceptional emphasis on safety, unit and pilot training and discipline, and the
			 organization of the CAP, by the end of the war a total of only 64 CAP members
			 had died in service and only 150 aircraft had been lost (including its Coastal
			 Patrol losses from early in the war).
			(36)It is estimated
			 that up to 100,000 civilians (including youth in its cadet program)
			 participated in CAP in wide range of staff and operational positions and that
			 CAP aircrews flew a total of approximately 750,000 hours during the war, most
			 of which was in their own personal aircraft and often at risk to their
			 lives.
			(37)After the war, at
			 a CAP dinner for Congress, a quorum of both Houses attended with the Speaker of
			 the House of Representatives and the President thanking CAP for its
			 service.
			(38)While air medals
			 were issued for some of those participating in the Coastal Patrol, little other
			 recognition was forthcoming for the myriad of services CAP volunteers provided
			 during the war.
			(39)Despite some
			 misguided efforts to end CAP at the end of the war, the organization had proved
			 its capabilities to the Nation and strengthened its ties with the Air Force and
			 Congress.
			(40)In 1946, Congress
			 chartered the CAP as a nonprofit, public service organization and in 1948 made
			 CAP the Auxiliary of the United States Air Force.
			(41)Today the CAP
			 conducts many of the same missions it performed during World War II, including
			 a vital role in homeland security.
			(42)CAP’s wartime
			 service was highly unusual and extraordinary due to the unpaid civilian status
			 of its members, the use of privately-owned aircraft and personal funds by many
			 of its members, the myriad of humanitarian and national missions flown for the
			 Nation, and the fact that for 18 months, during a time of great need for the
			 United States, CAP flew combat-related missions in support of military
			 operations off the Atlantic and Gulf of Mexico coasts.
			2.Congressional
			 gold medal
			(a)Award
				(1)AuthorizedThe
			 President pro tempore of the Senate and the Speaker of the House of
			 Representatives shall make appropriate arrangements for the award, on behalf of
			 Congress, of a single gold medal of appropriate design in honor of the World
			 War II members of the Civil Air Patrol collectively, in recognition of the
			 military service and exemplary record of the Civil Air Patrol during World War
			 II.
				(2)Design and
			 strikingFor the purposes of the award referred to in paragraph
			 (1), the Secretary of the Treasury shall strike the gold medal with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.
				(3)Smithsonian
			 institution
					(A)In
			 generalFollowing the award of the gold medal referred to in
			 paragraph (1) in honor of all of the World War II members of the Civil Air
			 Patrol, the gold medal shall be given to the Smithsonian Institution, where it
			 shall be displayed as appropriate and made available for research.
					(B)Sense of
			 congressIt is the sense of Congress that the Smithsonian
			 Institution should make the gold medal received under this paragraph available
			 for display elsewhere, particularly at other locations associated with the
			 Civil Air Patrol.
					(b)Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under this Act, at a price sufficient to cover
			 the costs of the medals, including labor, materials, dies, use of machinery,
			 and overhead expenses, and the cost of the gold medal.
			(c)National
			 medalsMedals struck pursuant to this Act are national medals for
			 purposes of chapter 51 of title 31, United States Code.
			3.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization of
			 appropriationsThere is authorized to be charged against the
			 United States Mint Public Enterprise Fund, an amount not to exceed $30,000 to
			 pay for the cost of the medals authorized under section 2.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 2(b) shall be deposited in the United States Mint Public
			 Enterprise Fund.
			
